Citation Nr: 0409677	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran served on active duty from May to November 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2002, the veteran had a videoconference before the 
undersigned Veterans Law Judge.

In March 2003, the Board determined that the veteran had not 
submitted new and material evidence in order to reopen his claim.  
The veteran appealed his claim to the United States Court of 
Appeals for Veterans Claims (Court), and in July 2003 the Court 
vacated the March 2003 Board decision, and remanded the veteran's 
claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The July 2003 motion that was cited by the Court noted that the 
Board considered additional evidence not considered by the RO, 
without obtaining a waiver beforehand.  Specifically, in September 
2002, the Board undertook additional development of the veteran's 
claim seeking to reopen his claim of service connection for heart 
disease pursuant to authority granted by 38 C.F.R. § 19.9 (a) (2) 
(2002).  In Disabled American Veterans v. Secretary of Veterans 
Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 C.F.R.§ 
19.9(a)(2) (2002).  In particular, the Board requested to obtain 
all records from 1949 to the present from Dr. D. and Dr. W. T. W.  
However, the RO has not yet reviewed the evidence.  In light of 
the Federal Circuit's decision, the case must be remanded for 
preparation of a supplemental statement of the case (SSOC).  It is 
also noted that additional records were obtained after the 
November 2001 statement of the case (SOC), including an April 2002 
letter from Dr. W. W. , records from St. Rita's Medical Center, 
Lima Memorial Hospital, and the Joint Township Hospital.  

Although a notification letter was sent to the veteran in February 
2001, it is determined that said letter did not comply with the 
duty to assist and notify provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), as delineated in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and in its implementing regulations in 38 
C.F.R. §§ 3.102, 3.159.  For that reason, the RO should send the 
veteran another such letter which complies with the aforementioned 
provisions.  

As such, the veteran's claims should be REMANDED to the RO for the 
following action:

1.  The RO should send the veteran a VCAA letter, which explains 
the relevant portions of the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159.  The RO 
must ensure that the case is developed in accordance with all 
notice and duty-to-assist provisions of VCAA.  The veteran and his 
attorney should be notified of any information and medical or lay 
evidence that is necessary to substantiate reopening the claim of 
service connection for heart disease, which information and 
evidence, if any, the claimant is required to provide to VA, and 
which information and evidence, VA is required to provide.  

2.  The RO should review the records from Dr. D., Dr. W.T.W., the 
April 2002 letter from Dr. W.W., as well as records from St. 
Rita's Medical Center, Lima Memorial Hospital, and the Joint 
Township Hospital obtained after the November 2001 Statement of 
the Case and readjudicate the veteran's claim regarding whether 
new and material evidence had been submitted to reopen a claim of 
service connection for heart disease.  

3.  If the claim remains denied, the RO should provide the veteran 
with a supplemental statement of the case (SSOC).  The SSOC should 
cite the relevant portions of the Veterans Claims Assistance Act 
of 2000 (VCAA), see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
SSOC should also cite the implementing regulations for the VCAA, 
which were also made effective November 9, 2000, for the most 
part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.159).  If additional evidence is requested, the RO 
should inform the veteran that he has one year to respond.  The 
case should then be returned to the Board for further 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





